FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ELIZABETH AIDA HASKELL;                   No. 10-15152
 REGINALD ENTO; JEFFREY PATRICK
 LYONS, JR.; AAKASH DESAI, on                 D.C. No.
 behalf of themselves and others           3:09-cv-04779-
 similarly situated,                            CRB
                  Plaintiffs-Appellants,

                   v.                         ORDER

 KAMALA D. HARRIS, Attorney
 General; EVA STEINBERGER,
 Assistant Bureau Chief for DNA
 Programs, California Department of
 Justice,
               Defendants-Appellees.


                   Filed August 14, 2013


KOZINSKI, Chief Judge:

    In light of Maryland v. King, 569 U.S. ___ , No. 12-207
(June 3, 2013) and the parties’ supplemental briefs, this
case will be re-argued before the en banc court during
the week of December 9, 2013, in San Francisco, California.
The date and time will be determined by separate order.
For further information or special requests regarding
2                   HASKELL V. HARRIS

scheduling, please contact Deputy Clerk Paul Keller at
paul_keller@ca9.uscourts.gov or (415) 355-8026.

    The court grants leave pursuant to Fed. R. App. P. 29(a)
to any amicus wishing to file a brief bearing on the issues to
be re-argued, so long as it is filed no later than October 28,
2013, and does not exceed 2,500 words.